DETAILED ACTION
This action is responsive to the amendment filed 04/22/2022. In the instant amendment, claims 1, 3, 7-9, 11 and 17 have been amended. Claims 21-25 are newly added.
Claims 1, 3-4, 7-9, 11-12, 15-17 and 19-25 have been examined, and all remained pending claims are allowed.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 12/27/2021 and 07/26/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2007/0119698 to Day
[0034] Device 100 may be initially placed in any state (e.g. normal mode 306 or special mode 310), and transitions between modes 306, 310 may take place in any manner. FIG. 3 shows two examples of modal transitions corresponding to a mode switching event 304 and a mode reversion event 308. Upon an occurrence 304 of user input being indicated by both the proximity indication 115 and the force indication 120, the processing module switches the operating mode of device 100 as appropriate (e.g. between mode 310 and mode 306 to "unlock" user input mode functionality and/or other features). By detecting user input with both indications 115, 120, the processing module can be relatively confident that the input is applied by the user (since the proximity indication 115 is typically only triggered by input from a stylus, finger or other appropriate input object 128), and that the input is intentional (because the input object 128 is applying sufficient force that an accidental touching is unlikely). By detecting both force and proximity input, then, deliberate inputs by the user can be readily distinguished from accidental "bumping" of device 100 or accidental brushing of object 128 near sensing region 102, thereby leading to a high level of confidence that the sensed user input is intentionally applied. This confidence makes the applied input particularly suitable for mode switching, including toggling between a "hold" mode 310 and a "normal" operating mode 306, and may have other applications as well. Upon detection of an occurrence 304 of user input as indicated by both proximity indication 115 and force indication 120, the operating mode may be switched as appropriate.
US 2008/0075368 to Kuzmin
[0095] FIG. 18 is an embodiment of a data entry system of the present invention with two horizontal bars using four input elements for data entry. FIG. 18 is a more complicated embodiment using four input elements compared to the embodiment provided in FIG. 17. Each of the horizontal bars of FIG. 17 may include or be segmented into two input elements as shown in FIG. 18. The input elements may be adjacent or space apart to limit the chance for multiple input element interaction. Commands (functions) for the device may be input, just as symbols may be input, in an embodiment of the present invention. Simple sweeps of an input object may be used for a simple set of commands. For example, a finger or thumb may be used as an input object, and sliding the input object across sequences of input elements may produce commands for the device. The embodiment of FIG. 17 shows a data entry system 800 providing the user the ability to input six commands: PLAY, STOP, PAUSE, REWIND, NEXT/FORWARD, and PREVIOUS/BACK. These commands are represented by input sequences 814, 816, 818, 820, 822, and 824 from one input element to another. To input a PLAY command, for example, a user may stoke a finger from a first input element 806 to a second input element 808 of a first horizontal bar input surface 802. Similarly, to input a NEXT/FORWARD command, a user may stroke a finger from a second input element 808 of a first horizontal bar input surface 802 to a third input element 810 of a second horizontal bar input surface 804. An embodiment of a data entry system of the present invention as shown in FIG. 18 may provide a user the ability to input as many as 12 commands, as shown from the additional input sequences 830, 832, 834, 836, 838, and 840. Using a sequence of input elements, rather than allowing a single touch command such as pressing a single button or input element, to input commands may help to prevent accidental input of a command, such as when a user may grasp a device such as a small portable MP3 player in the user's hand. Although the user may interact with one or more input elements, the processing algorithm may disregard these interactions that do not result in the user inputting a sequence of input elements that represent a command. Various other embodiments in accordance with the present invention may be used to provide similar data entry systems for similar and other devices.

US 2007/0259685 to Engblom
[0072] Briefly referring to FIG. 8, an exemplary menu 100 is illustrated. Such menu may be displayed on the display 22 of the mobile phone 10. Three functions are shown in the menu pertaining to shaking functions. Those functions may be selected using a stylus or finger pressing on a touch screen area where respective functions are shown or by navigating to and selecting a function using navigation device 24 and associated keys and/or keys 26 of the mobile phone keypad. Set up shaking is selected, then a setup routine, which is described below with respect to FIG. 9, is called. If turn on shaking keylock is selected then the operation described above whereby keylock is turned on or off by shaking, e.g., as is summarized with respect to the description of FIG. 7, is called. If turn off shaking keylock is selected, then the use of shaking to turn on or to turn off keylock is disabled. As was described above, instead of keylock or in addition to keylock, shaking may be used to control other mobile phone functions.

US 2007/0124503 to Ramos
[0147] The software looks for the resulting pattern by time-synchronizing samples from each mobile device. Stitching takes advantage of proximity tracking, which is the ability of mobile devices to track the position of the pen when it is merely proximal to (not touching) the screen, as shown in the three-state model of FIG. 11-3. All Tablet PC's support proximity tracking (but note that current PDA devices do not). Stitching operates in the proximity tracking state, whereas inking, gesturing, or pen interaction with traditional GUI widgets occurs in the dragging state. The main reason it is proposed that stitching be implemented in the proximity tracking state, as opposed to the dragging state, is to avoid user confusion with or accidental activation of traditional GUI widgets, inking, or gesture input.

The prior art of record (Gillespie in view of Bentsen, Day, Kuzmin, Engblom, and Ramos) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... in accordance with a determination that the user input is an inadvertent user input, wherein the determination that the user input is an inadvertent user input is made based on an inadvertent user input call transferred through the API, ignore the user input; and in accordance with a determination that the user input is not an inadvertent user input, provide the user input to the respective application, including: transferring to the respective view a first function call associated with the user input; and after transferring the first function call to the respective view, transfer to the respective view subsequent function calls associated with the user input until the user input is removed from the display.” and similarly recited in such manners in other independent claims 9 and 17.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1, 3-4, 7-9, 11-12, 15-17 and 19-25 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193